Citation Nr: 0607962	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  04-39 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

4.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

5.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

L. M. Davis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to August 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Columbia, South 
Carolina, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for post-traumatic 
stress disorder and denied service connection for peripheral 
neuropathy of the upper and lower extremities.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in September 2005.  A 
transcript of this hearing has been associated with the 
claims file. 

The issues of entitlement to service connection for 
peripheral neuropathy of the left upper extremity, right 
upper extremity, left lower extremity, and right lower 
extremity are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The veteran has a current diagnosis of post-traumatic 
stress disorder.

2.  The veteran did not engage in combat with the enemy.

3.  Credible supporting evidence of a claimed in-service 
stressor is not of record.


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  There are 
four main elements of VCAA notice, as described below.

First, VA has a duty to notify the veteran of the evidence 
and information necessary to substantiate his claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
a June 2004 VCAA letter, under a heading entitled, "What Do 
We Still Need from You," the RO notified the veteran that it 
needed specific details of the combat related incident(s) 
that resulted in the veteran's post-traumatic stress 
disorder.  Under a heading entitled "What Must the Evidence 
Show to Support Your Claim," the RO stated that to support a 
claim for service-connected benefits, the evidence must show 
that the veteran had an injury in service or a disease that 
began in or was made worse by service, or an event in service 
causing injury or disease, a current physical or mental 
disability, and a relationship between the current disability 
and the injury, disease, or event in service.  This letter 
was sent prior to the initial adjudication in the case.  

In the January 2005 statement of the case, the RO provided 
the veteran with the text of 38 C.F.R. § 3.303, pertaining to 
the principles related to service connection, and 38 C.F.R. 
§ 3.304, pertaining to the criteria required to substantiate 
a claim for service connection for post-traumatic stress 
disorder.

Second, VA has a duty to inform the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  In the June 2004 VCAA letter, under a heading 
entitled "What Do We Still Need from You," the RO requested 
the veteran to submit the post-traumatic stress disorder 
questionnaire, reports of private physicians, if any, who had 
treated him for post-traumatic stress disorder, and dates of 
treatment at a VA facility, if any, where he had been treated 
for post-traumatic stress disorder, so that the RO could 
request those records.  The RO also stated that it would 
request records from the Vet Center.

Also in the June 2004 letter, the RO stated that VA was 
responsible for obtaining relevant records held by any 
Federal agency, including medical records from the military, 
from VA hospitals, or from the Social Security 
Administration.  The RO stated that it would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency, including medical records from state or local 
governments, private doctors and hospitals, or current or 
former employers.  The RO stated that the veteran must 
provide enough information about the records so that it could 
request them from the appropriate person or agency.  The RO 
stressed that it was the veteran's responsibility to make 
sure that it received all requested records that were not in 
the possession of a Federal department or agency.

For the third notice element, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In this case, VA has obtained 
the veteran's service medical records, service personnel 
records, and VA treatment reports up to October 2004.  The 
Board notes that the veteran indicated at the September 2005 
hearing that he had been treated after October 2004 for his 
psychiatric disability.  The Board does not find it necessary 
to obtain more recent treatment records as to that 
disability, however, since there is no reasonable possibility 
that more recent treatment records could substantiate his 
claim for service connection for post-traumatic stress 
disorder.  The record contains diagnoses of PTSD, and that 
element of service connection is not at issue.  Rather, the 
veteran's claim is being denied due to the absence of a 
verifiable stressor.  The veteran indicated quite clearly at 
the hearing that he could not provide specific information as 
to a stressor during service.  Therefore, requesting more 
recent treatment records would be an exercise in futility.  
The veteran did not return the post-traumatic stress disorder 
questionnaire, and he has not indicated the existence of any 
additional information that would aid in substantiating his 
claim.

For the fourth notice element, VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  In the June 2004 VCAA letter, 
under the heading entitled "What Do We Still Need from 
You," the RO stated that if the veteran had any evidence in 
his possession that pertained to his claim, that he should 
send it to the RO.  Further, in the January 2005 statement of 
the case, the RO stated that if there was any other evidence 
or information that the veteran thought would support his 
claim, that he should let the RO know, and that if the 
information or evidence was in his possession, that he should 
send it to the RO.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
appellate disposition in this appeal.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes in this decision that the preponderance of 
the evidence is against the appellant's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date are rendered moot.  
  
For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.  Turning to the 
merits of the claim, the Board finds that the preponderance 
of the evidence is against a grant of service connection for 
post-traumatic stress disorder.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303 (2005). 

The three elements required to show service connection for 
post-traumatic stress disorder are: (1) medical evidence 
diagnosing post-traumatic stress disorder, (2) medical 
evidence establishing a link between current symptoms and an 
in-service stressor, and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f) (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In his April 2004 claim for service connection for post-
traumatic stress disorder, the veteran asserted that he 
distributed ammunition in Vietnam, and went on convoys to 
deliver, making sure it got where it was to go.  He stated 
that he was under sniper fire and in combat areas.  He stated 
that the only traumatic event that occurred in his life was 
in Vietnam.  He stated that he witnessed a brutal attack on a 
North Vietnamese soldier.  At the September 2005 hearing, the 
veteran did not mention the North Vietnamese soldier.  
However, he did assert that he drove an ammunition truck full 
of live ammunition, especially during the Tet Offensive of 
January 1968, which was a very difficult and fearful time.  
He stated that during that time, he feared for his life, that 
he would have real bad butterflies.  He stated that his 
nerves were all torn up all the time, and stayed like that.  
He stated that the trucks were full of full and ammunition, 
and that he was under orders to always keep moving so he 
would not be a sitting target.  He stated that his vehicle 
was shot at more than 30 times riding through different 
areas, and that these reports would not have been documented 
because the commanders would only document loss of life and 
loss of vehicles, but not repaired vehicles.

He stated that the convoys would be full of soldiers, and 
they would bring back dead bodies.  He stated that he did not 
know any of the names of the soldiers whose bodies he drove 
back, he would just drop them off and take them out of the 
vehicle, and then he would get a hose and spray the blood and 
the body parts off of the vehicle.  The veteran's wife 
testified that a day living with the veteran was not normal, 
and that they did not have a normal social life because the 
veteran was afraid of crowds.  

At the hearing, the undersigned Acting Veterans Law Judge 
clarified with the veteran whether it was true that he was 
not really identifying one specific event as stressful in 
service, but it was the whole period of time that he was 
driving ammunition vehicles which overall contributed to the 
stressful circumstances.  The veteran confirmed that that was 
correct.  The veteran was also asked whether he could specify 
a date of an event that might have been more particularly 
stressful, such as during the Tet Offensive in January 1968, 
and he replied that he could not.

The Board notes that credible supporting evidence that a 
claimed in-service stressor occurred is a required element in 
a claim for service connection for post-traumatic stress 
disorder, unless the veteran engaged in combat with the 
enemy.  The veteran does not assert that he engaged in 
combat, nor do his service personnel records reflect combat 
service.  Therefore, credible supporting evidence of the 
occurrence of a stressor is required.  Without a verifiable 
stressor, the veteran's claim must fail.  The veteran has 
indicated that he is not able to provide more specific 
information than what he provided at the September 2005 
hearing.  He was unable to provide specific dates, names, or 
places, or a description of a specific event.  Rather, he 
described a general feeling of fear while driving an 
ammunition truck during the Tet Offensive, and bringing back 
dead bodies.  Although he mentioned in his April 2004 claim 
that he witnessed a brutal attack on a North Vietnamese 
soldier, he has not provided further information as to this 
incident.  

There is no indication in the veteran's service medical or 
service personnel records that the veteran had psychiatric 
problems or experienced a specific stressor during service.  
The personnel records indicate that the veteran served in 
Vietnam from August 1967 to August 1968, that he was an 
ammunition stores specialist, and that he served in the 
Vietnam Counteroffensive Phase III, 6th Campaign, May 1968.  
He was awarded the National Defense Service Medal, the 
Vietnam Service Medal, the Vietnam Commendation Medal with 
device 60-, and 2 O/S Bars.  

Regarding the medical records, in an April 1966 Report of 
Medical Examination, clinical psychiatric evaluation was 
normal.  In an April 1966 Report of Medical History, he 
checked a box indicating that he did not have nor ever had 
frequent or terrifying nightmares, depression or excessive 
worry, or nervous trouble of any sort.  In an August 1968 
Report of Medical Examination for separation, clinical 
psychiatric evaluation was normal.  In an April 1968 Report 
of Medical History, he checked a box indicating that he did 
not have nor ever had frequent or terrifying nightmares, 
depression or excessive worry, or nervous trouble of any 
sort.

Current medical records indicate that he does have a 
diagnosis of post-traumatic stress disorder.  In an April 
2004 VA mental health outpatient treatment report, the 
veteran was diagnosed with post-traumatic stress disorder.  
However, the diagnosing physician did not link the post-
traumatic stress disorder to a specific stressor in service.  
In that report, the veteran reported that he was an 
ammunitions specialist involved with picking up dead Vietcong 
soldiers, bagging them, and bringing ammunitions.  He 
reported that one particular time when bringing supplies to 
south Vietnamese, he witnessed them attacking a Vietcong, 
although he was still alive and had blood all over his 
clothes and his face was disfigured.  The veteran threw up, 
was very fearful, anxious, and depressed, and it haunted him 
and made him use drugs and alcohol.  The examining physician 
gave a diagnosis of post-traumatic stress disorder, but did 
not link it to a specific stressor, nor did the veteran 
provide a verifiable stressor.  Witnessing an attack on a 
Vietcong soldier is not specific enough to verify.

In an October 2004 VA mental health outpatient treatment 
report, the same psychiatrist as in the April 2004 report 
noted that the veteran was an ammunition carrier and supplier 
in Vietnam involved in firefights and combat and saw a lot of 
deaths and dying.  The psychiatrist noted that he had 
interviewed the veteran and had reviewed his records, and 
indicated that the veteran fulfilled the full diagnostic 
criteria for post-traumatic stress disorder.  The Board notes 
that although the veteran has a diagnosis of post-traumatic 
stress disorder, the physician does not provide a link to a 
specific stressor, nor has the veteran provided a specific 
stressor.  General reports of being involved in firefights 
and witnessing death and dying are not specific enough to be 
verified.

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for post-traumatic stress disorder, and there is 
no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.


REMAND

At the September 2005 hearing before the undersigned Acting 
Veterans Law Judge, the veteran indicated that he had had 
recent treatment for his peripheral neuropathy, and that 
those records were not associated with the claims file.  The 
veteran also indicated that he had spoken with his treating 
physician regarding a possible link between peripheral 
neuropathy and Agent Orange exposure during service.  As 
such, the Board finds that obtaining these records is 
necessary to fulfill the duty to assist requirements.  

Moreover, as noted in the decision above, during the pendency 
of this appeal the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
involved in the present appeal, this appeal must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which informs the veteran that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded, and includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, this case is hereby Remanded to the Agency of 
Original Jurisdiction (AOJ) for the following action:

1)  Please send the veteran VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims for service 
connection for peripheral neuropathy on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2)  Request the veteran's treatment 
records from the VA Medical Center in 
Columbia, South Carolina, from October 
2004 to the present.
 
3)  If and only if additional treatment 
records are received, and a review of 
those records indicates that a VA 
examination is necessary to decide the 
claims of service connection for 
peripheral neuropathy for the upper and 
lower extremities, please schedule the 
veteran for such an examination and 
opinion as to whether any current 
peripheral neuropathy is causally related 
to service.  

4)  After all required notification and 
development has been completed, the AOJ 
should again adjudicate the veteran's 
claims for entitlement to service 
connection for peripheral neuropathy for 
the upper and lower extremities, on the 
basis of any additional evidence.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
L. H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


